Citation Nr: 0502304	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  03-28 952	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

2.  Entitlement to service connection for a left eye 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The issue of entitlement to an increased rating for bilateral 
hearing loss comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri which granted service connection 
for bilateral hearing loss and assigned a noncompensable 
disability rating.  The issue of entitlement to service 
connection for a left eye disability comes before the Board 
on appeal from a June 2003 RO rating decision.  

Procedural history

The veteran served on active duty from October 1976 to June 
1977 and from May 1978 to September 1980.

The veteran initially filed a claim of entitlement to service 
connection for bilateral hearing loss in December 1980.  The 
issue came before the Board a number of times, with its final 
denial of entitlement to service connection as to a right ear 
hearing loss disability in December 1996 and as to a left ear 
hearing loss disability in February 2000.  The veteran filed 
to reopen his claim of entitlement to service connection for 
bilateral hearing loss in June 2002.  Service connection was 
granted in a January 2003 rating decision.  The veteran was 
assigned a noncompensable disability rating for bilateral 
hearing loss in the January 2003 rating decision.  He 
perfected an appeal as to the assigned rating with the timely 
submission of his substantive appeal (VA Form 9) in September 
2003.

The veteran filed a claim of entitlement to service 
connection for a left eye disability in November 2002.  That 
claim was denied in a June 2003 RO rating decision.  He 
perfected an appeal as to that issue by filing a VA form 9 in 
October 2003.

The two appeals of the veteran have been merged at the Board 
for the sake of simplicity.  The veteran testified before the 
undersigned Veterans Law Judge at a personal hearing in 
Washington D.C. in June 2004.  The transcript of the hearing 
is associated with the veteran's VA claims folder.

Issue not on appeal

In the January 2003 rating decision mentioned above, the 
veteran was granted service connection for tinnitus and 
assigned a 10 percent disability rating, which is the maximum 
schedular rating.  To the Board's knowledge, the veteran has 
not disagreed with this decision and it is therefore not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The issue of entitlement to service connection for a left eye 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is currently 
manifested by no more than level I hearing impairment in the 
right ear and level I hearing impairment in the left ear.

2.  The evidence does not show that the veteran's bilateral 
hearing loss disability is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.

CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral hearing loss are not met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2004).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2004.)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased rating for his service-
connected bilateral hearing loss.  Essentially, he contends 
that he should be compensated for his service-connected 
bilateral hearing loss disability, and further asks for 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b).  

As os discussed elsewhere in this decision, the remaining 
issue on appeal, the matter of the veteran's entitlement to 
service connection for a left eye disability, will be 
addressed in the REMAND section below.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the January 2003 rating decision and the August 
2003 statement of the case (SOC) of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim. 

More significantly, a letter was sent to the veteran in July 
2002 which was specifically intended to address the 
requirements of the VCAA.  Thus, the letter, in conjunction 
with the January 2003 rating decision and the August 2003 
SOC, not only notified the veteran of the evidence already of 
record, but also notified him specifically of the additional 
evidence that was needed in his case.

According to VA's General Counsel, the notice provisions of 
VCAA do not apply if, in response to a decision on a claim 
for which VA has already provided the VCAA notice, the 
claimant files a notice of disagreement (NOD) that raises a 
new issue.  See VAOPGCPREC 8-2003 (December 22, 2003).  In 
June 2002, the veteran filed to reopen a claim for 
entitlement to service connection for bilateral hearing loss.  
He was provided VCAA notice regarding this claim by means of 
the July 2002 VCAA letter.  In a January 2003 rating 
decision, the RO granted service connection for bilateral 
hearing loss and assigned a noncompensable disability rating.  
The veteran filed a NOD as to the assigned rating.  
Therefore, in accordance with VAOPGCPREC 8-2003, the notice 
provisions of VCAA are not applicable as to the claim for an 
increased initial rating for bilateral hearing loss.  That 
is, because the veteran was provided with adequate VCAA 
notice in July 2002 in regards to his initial service 
connection claim, VA is not required to provide additional 
notice with respect to the subsequent "downstream" claim for 
an increased rating.  The Board therefore concludes, based on 
the VA OGC opinion, that furnishing the veteran with 
additional VCAA notice is not required.  See 38 U.S.C.A. 
7104(c) [the Board is bound in its decisions by precedent 
opinions of the chief legal officer of VA].

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the July 
2002 VCAA letter, the RO informed the veteran that the RO 
would make reasonable efforts to help him get evidence 
necessary to support his claim, including such things as 
"medical records, employment records, or records from other 
Federal agencies."  The letter also informed the veteran 
that VA would assist him by providing a medical examination 
or getting a medical opinion if such was deemed necessary in 
order to make a decision on his claim.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The July 2002 letter told the veteran that VA would help him 
get medical records, but that he "must give us enough 
information about these records so that we can request them 
from the person or agency who has them."  Specifically, the 
letter informed the veteran that he needed to submit 
"medical evidence showing current treatment for hearing 
loss," and asked him to complete VA Form 21-4142, 
Authorization for the Release of Information, for each doctor 
or hospital where he was treated.  The letter explained to 
the veteran that it was his responsibility to make sure these 
records were received. 

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The July 2002 letter requested that the 
veteran "send the information describing additional evidence 
or the evidence itself."  The Board believes that this 
request substantially complies with the requirements of 
38 C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board finds that the July 2002 letter, along with the 
January 2003 rating decision and the August 2003 SOC, 
properly notified the veteran of the information, and medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim, and it properly 
indicated which portion of that information and evidence is 
to be provided by the veteran and which portion the Secretary 
would attempt to obtain on behalf of the veteran.  The Board 
notes that, even though the July 2002 letter requested a 
response within 30 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by the Secretary within 
one year from the date notice is sent].  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the adjudication of these claims (by rating 
decision in January 2003).  Therefore, there is no prejudice 
to the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Based on the above record, the Board concludes that the 
veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records and VA treatment records.  
The veteran was provided with a VA medical examination in 
December 2002, the results of which will be referred to 
below.  The report of the medical examination reflects that 
the examiner recorded his past medical history, noted his 
current complaints, conducted a physical examination and 
rendered appropriate diagnoses and opinions.  The veteran 
presented for another VA examination in August 2003, but the 
results were considered invalid and unreliable, as the 
results were "inconsistent and do not appear to reflect the 
veteran's maximal effort.  The veteran was reinstructed and 
encouraged throughout testing with no improvement."

The Board notes that the veteran's representative argued 
during the June 2004 hearing that since the veteran was 
requested to present for a VA examination in August 2003 and 
the results were invalid, the veteran should be given a new 
examination.  However, the December 2002 examination appears 
to be thorough, although it is lacking speech recognition 
scores "due to inconsistencies in the veteran's responses."  
The veteran's bilateral hearing loss disability is ratable 
using only puretone measurements "when the examiner 
certifies that use of the speech discrimination test not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc."  See 38 C.F.R. § 4.85(c) 
(2004).  Such is the case here.  

Moreover, and crucially, the invalid results of the August 
2003 examination, and the partial results of the December 
2002 examination, were characterized by examiners as being 
based on the veteran's unwillingness to cooperate.  The Court 
has held that "[t]he duty to assist is not always a one-way 
street. If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Under the circumstances presented in this case, which include 
adequate evidence of record and a demonstrated lack of 
cooperation on the part of the veteran, a remand for an 
additional examination would serve no useful purpose.  See 38 
U.S.C.A. 
§ 5103A(d).  Accordingly, the Board rejects the contention of 
the veteran's representative that another examination be 
scheduled.  If the veteran believed that the VA examination 
was not representative of his true condition, he was free to 
submit competent medical evidence to he contrary.  He did not 
do so. 

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  The 
veteran testified before the undersigned Veterans Law Judge 
at a hearing in June 2004.  He has not indicated the 
existence of any other evidence that is relevant to his 
appeal.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged ratings".  
See  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Specific schedular criteria - hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel (dB) 
loss based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  
See 38 C.F.R. § 4.85 (2004).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's claim for an increased 
rating was received in June 2002, after the amended 
regulations became effective.  Thus, the veteran's claim will 
be evaluated in accordance with the amended regulations only.  
See VAOPGCPREC 3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed.  However, 
pertinent changes were made to 38 C.F.R. § 4.86, regarding 
cases of exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB 
or more at 2,000 hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

The veteran's service medical records show that he entered 
service with a hearing loss disability that had progressively 
worsened by the time of the veteran's separation examination 
in August 1980.

As was noted in the Introduction, the veteran attempted to 
establish service connection for hearing loss for a number of 
years.  He filed to reopen his claim in June 2002.  In July 
2002, he submitted an audiology report  which did not 
interpret the results.  Noted on the report was "poor 
SRT/PTS [speech reception threshold/puretone average] 
agreement". 

On VA audiological evaluation in December 2002, puretone 
thresholds, in decibels (db), were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	10	15	40	50	50	39
Right (dB)	10	15	20	30	35	25

As noted above, speech testing could not be reported due to 
the veteran's inconsistency in responses.  

In a January 2003 rating decision, the RO granted service 
connection for bilateral hearing loss, evaluated as 
noncompensably disabling from June 7, 2002.  The grant of 
service connection was based on the December 2002 VA 
examination results and an etiological opinion that the 
veteran's bilateral hearing loss was etiologically related to 
service.

As noted above, the August 2003 VA audiological examination 
could not be completed due to the veteran's lack of 
cooperation.

In June 2004, the veteran testified that he had to read lips 
in order to make out conversations.



Analysis

Schedular rating

The veteran seeks entitlement to a higher disability rating 
for his service-connected bilateral hearing loss.  As 
indicated above, the resolution of this issue involves 
determining the level of acuity in each ear.

Although a March 2002 audiological examination has been 
submitted by the veteran, the examination contains a graph 
that states "hearing level" and assigns a number in 
decibels for each ear.  The Board is unable to decipher where 
this represents a pure threshold average for VA rating 
purposes.  Moreover, the March 2002 examination report 
contains an uninterpreted audiogram, which the Board may not 
consider as evidence.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995) (the Board may not interpret graphical 
representations of audiometric data); see also Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Moreover, as noted in the factual background section above, 
the March 2002 audiogram contained the notation "poor 
SRT/PTS [speech reception threshold/puretone average] 
agreement" which appears to be indicative of inconsistencies 
in testing.  This is significant in light of later audiology 
examination reports which demonstrate lack of cooperation on 
the part of the veteran.

Accordingly, the March 2002 results cannot be used in rating 
the veteran's hearing loss.  As discussed above, the August 
2003 VA audiology examination was invalid due to the 
veteran's poor cooperation and inconsistent responses.  
Therefore, the Board will rate the veteran's right ear 
hearing loss based on data from the December 2002 VA 
audiometric study.

The determination of hearing impairment in this case must be 
made using Table VIA, which is based solely on puretone 
threshold average, due to the lack of speech discrimination 
scores based on inconsistent results.  See 38 C.F.R. 
§ 4.85(c) (2004).  A review of the results of the December 
2002 VA audiology examination shows that application of the 
levels of hearing impairment in each ear to Table VII at 
38 C.F.R. § 4.85 warrants a noncompensable disability rating.  
That is, the combination of level I in the better ear with 
level I in the poorer ear results in a noncompensable 
disability rating.

The Board has also notes that these test results do not 
require consideration of exceptional patterns of hearing 
impairment under subsections (a) or (b) of 38 C.F.R. § 4.86 
[thresholds of 55 or greater for all four Hertz frequencies, 
or 30 or less at the 1000 Hertz frequency and 70 or greater 
at the 2000 Hertz frequency].

The Board acknowledges that the examination reports document 
that the veteran has diminished hearing.  This is not in 
dispute; service connection is assigned only where hearing 
loss exists.  See 38 C.F.R. § 3.385 (2004).  With respect to 
the assignment of an increased rating, the question which 
must be answered by the Board is whether the schedular 
criteria have been met.  The schedular criteria are specific, 
and as explained above the veteran's hearing loss is not of 
sufficient severity to warrant a compensable rating.  See 
Lendenmann, 3 Vet. App. at 349.

Fenderson considerations

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
hearing loss has not changed appreciably since the veteran 
filed his claim.  There appears to have been no findings and 
no evidence which would allow for the assignment of a 
compensable disability rating at any time during the period 
of time here under consideration.  Based on the record, the 
Board finds that a noncompensable disability rating was 
properly assigned for the entire period from the date of 
service connection, June 7, 2002.

Extraschedular rating consideration

The veteran has indicated, most recently through his 
representative during his June 2004 hearing, that he would 
like to be considered for an extraschedular disability rating 
for his bilateral hearing loss.

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  
38 C.F.R. § 3.321(b)(1) (2004).

The veteran is currently receiving a 100 percent disability 
rating for other service-connected disabilities not on 
appeal.  The matter of referral for an extraschedular rating 
is therefore moot, as no additional benefit is available to 
be awarded.  In this connection, the Board observes that the 
effective date of the veteran's 100 percent disability 
rating, March 3, 2000, is over two years prior to the 
veteran's filing of this claim  in June 2002.  Moreover, 
there is no medical or other evidence in the file for the 
year prior that that date, see 38 C.F.R. § 3.400(o).  Thus, 
an effective date earlier than that assigned for his 100 
percent disability rating could not be assigned for an 
increased rating.   

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
Although as explained above the Board believes that the 
matter of referral of the increased rating claim for 
extraschedular consideration has been rendered moot, the 
Board will briefly address the matter.

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's hearing loss.  Although the veteran claims to 
have a severe hearing loss in his left ear, the medical 
evidence of record, including the December 2002 audiological 
examination report, contains no statement from any examiner 
that the veteran's hearing loss disability is in any way out 
of the ordinary clinically, with the exception of what 
appears to be a lack of cooperation on the part of the 
veteran.  There also is no evidence of hospitalization for 
hearing loss, either in the recent or the remote past.  

With respect to interference with employment, there is no 
indication that the veteran's hearing loss disability 
interferes with his ability to work.  The veteran is 
currently unemployed and has been so for decades.  As 
discussed above, he was rated as 100 percent disabled due to 
a variety of service-connected disabilities before he was 
service connected for hearing loss.  The veteran's 
representative acknowledged during the June 2004 hearing that 
the veteran "doesn't work for other reasons."  

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture, 
and the veteran has identified none.  Accordingly, a referral 
for extraschedular evaluation is not warranted for the 
veteran's bilateral hearing loss disability.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an increased rating. The benefits 
sought on appeal are accordingly denied.


ORDER

Entitlement for an increased disability rating for service-
connected bilateral hearing loss is denied.


REMAND

2.  Entitlement to service connection for a left eye 
disability.

The veteran contends that his current left eye disability is 
a result of cold weather exposure in service.  The veteran is 
currently service-connected for frostbite residuals of the 
hands and feet.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary and procedural 
development.  

Nexus opinion

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

With respect to the veteran's claim of entitlement to service 
connection for a left eye disability, elements (1) and (2) 
have arguably been met.  VA outpatient records show the 
veteran complaining of blurred vision, eyestrain, discomfort 
in the left eye and photophobia.  He was recently diagnosed 
with refractive error and presbyopia in both eyes, suspect 
glaucoma, retinal thickening of the right eye and 
conjunctival cysts of the left eye.  Moreover, the veteran is 
already service-connected for frostbite residuals, indicating 
he was exposed to extreme cold weather in service.  

Under these circumstances, the Board believes that a nexus 
opinion should be obtained which addresses the question of 
whether any disability in the veteran's left eye is due to 
the veteran's exposure to frostbite in service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).

Additional medical treatment records

During his personal hearing in June 2004, the veteran 
indicated that he would be returning to the VA Medical Center 
in St. Louis in November 2004 for additional testing in 
regards to his eye problems.  If this in fact occurred, such 
records should be associated with the veteran's VA claims 
folder.  

Accordingly, this case is remanded to Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should request that the veteran 
identify any relevant recent medical 
examination and treatment records in 
regards to his left eye disability.  VBA 
should take appropriate steps to secure 
any medical treatment records so 
identified and associate them with the 
veteran's VA claims folder, to include 
updated records from the VA Medical 
Center in St. Louis.

	2.  After obtaining any relevant 
records, VBA should arrange for a 
physician with appropriate expertise to 
review the veteran's VA claims folder 
and provide an opinion, with supporting 
rationale, as to whether any disability 
of the veteran's left eye is due to 
exposure to cold in service.  If the 
reviewing physician determines that 
physical examination and/or diagnostic 
testing of the veteran is necessary, 
such should be scheduled.  A report 
should be prepared and associated with 
the veteran's VA claims folder.

3.  Thereafter, the veteran's claim for 
entitlement to service connection for a 
left eye disability should be 
readjudicated.  If the benefits sought 
on appeal remain denied, the veteran 
and his representative should be 
provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) [to be codified at 38 U.S.C. §§ 5109B, 7112].



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


